On Application For Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, John J. Wolery.
The Supreme Court of Ohio coming now to consider its order of December 9, 1992, suspending respondent, John J. Wolery, from the practice of law in Ohio for a period of two years, retroactive to November 21, 1990, finds that the respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that John J. Wolery, Attorney Registration No. 0022123, be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see (1992), 65 Ohio St.3d 149, 602 N.E.2d 605.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.